Citation Nr: 0941700	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a bilateral foot disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a back disorder.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for hypertension.  

4.  Entitlement to service connection for a bilateral knee 
disability.  

5.  Entitlement to service connection for coronary artery 
disease claimed as a heart condition.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and a hiatal hernia.  

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema to include being due 
to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from 
September 1969 to September 1971.  The appellant served in 
the Republic of Vietnam from September 1970 to August 1971.  
He also had service in the United States Army Reserves from 
April 1976 to March 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of February 2005 and September 
2007 of the Montgomery, Alabama, Department of Veterans 
Affairs (VA), Regional Office (RO).  The February 2005 
addressed the issues involving the knees, feet, back, and 
coronary artery disease.  The second action addressed the 
issues involving GERD, COPD, and hypertension.  In all 
instances, the appellant's claim was denied and he has 
appealed to the Board for review.  

The record indicates that the RO has found, or at least 
suggested based on the phrasing of the issues noted in the 
statements of the case (SOCs) that were issued in conjunction 
with this appeal, that new and material evidence has been 
submitted with respect to the issues involving hypertension, 
the feet, and the back.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring the issue of whether any new and 
material evidence had been submitted to reopen the 
appellant's previously and finally denied claims).  Thus, 
those issues on appeal have been recharacterized as shown on 
the front page of this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that when the appellant first filed a 
claim for benefits in 1985, the RO sought to obtain the 
appellant's service medical treatment records.  A VA Form 70-
3101-4 was generated and the National Personnel Records 
Center (NPRC) was asked to send the VA all of the appellant's 
service medical treatment records.  A review of the VA 
request for records indicates that the VA asked for the 
records of [redacted] vice [redacted].  
The request for records produced the appellant's reserve 
records but none of the appellant's active duty records.  Two 
more VA Forms 70-3101-4 were produced.  The first occurred in 
December 1992 and the other in January 1993.  In both 
instances, the name listed was [redacted] vice [redacted] 
[redacted].  In both instances, the request for records 
failed to produce the appellant's active duty records.  It is 
thus unclear whether VA searched for the Veteran's records 
under his correct name.

A request for service personnel records was accomplished in 
May 2007.  The purpose of this request was to obtain 
information with respect to his duty assignments and, more 
particular, to discover whether the appellant may have been 
exposed to asbestos while he was in service.  Records were 
obtained but a closer review of those records suggests that 
they may have been reconstructed or are incomplete.  That is, 
on the page noting the appellant's "Current and Previous 
Assignments," the appellant's basic training is not noted 
and even though the appellant served in the Vietnam theatre-
of-operations (per the appellant's DD 214), the record does 
not show that service.  Information is also contained on the 
pages that would suggest that they were accomplished with 
benefit of the originals while the appellant were serving in 
the US Army Reserves.  

Following this, the RO prepared a "Formal Finding of the 
Unavailability of Service Records."  This occurred in 
October 2008.  The RO noted that that it attempted to obtain 
the appellant's service medical treatment records but that 
such a search had not been productive.  The RO did not note, 
however, that the original searches were accomplished for 
[redacted] vice [redacted].  The RO did 
not discuss the service personnel records and the lack of 
active duty specific information contained therein.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should contact the appellant 
and ask that he provide additional 
information with respect to his active 
duty military service.  Specifically, the 
appellant should be asked which MEPS he 
enlisted thereat, where he performed his 
basic training, what unit or units he 
served with while on active duty (to 
include his Vietnam service time), and 
what post he was discharged therefrom.  
The appellant should be informed that 
this information is necessary in the 
prosecution of his claim.  

2.  The RO should attempt to complete the 
development of the evidence with regard 
to the "missing" service medical and 
personnel records.  The RO should contact 
the NPRC, or other agency as may be 
appropriate, and request the appellant's 
military records pertaining to his period 
of service from September 1969 to 
September 1971.  The RO must continue to 
search for the records until a 
determination can be made that they 
cannot be obtained or do not exist. If 
the records cannot be located, an 
official memorandum to the file must be 
included in the claims folder.

3.  Following completion of the 
foregoing, after undertaking any 
additional development, including 
conducting any medical examinations 
deemed warranted, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

